Luke, J.
Burkhalter sued the sheriff and the surety on his bond, alleging.wilfúl refusal of the sheriff to levy a certain fi. fa. as directed by him, which resulted in -the loss of the money due on the fi. fa. A verdict was returned in favor of the defendants. A motion for a new trial was made, on the general grounds, and on the grounds that the court failed to charge fully the contention of the plaintiff, and that the jury ignored the charge of1 the court.
The charge of the court was full and fair: the evidence authorized the verdict, and for none of the reasons assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.